UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2016


RECARDO TERRY,

                    Plaintiff - Appellant,

             v.

SONNY PERDUE, Secretary of the United States Department of Agriculture,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-00031-JKB)


Submitted: June 29, 2021                                          Decided: August 5, 2021


Before AGEE, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES, PLLC,
Washington, D.C., for Appellant. Jonathan F. Lenzner, Acting United States Attorney,
Rebecca A. Koch, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Recardo Terry appeals the district court’s order dismissing three of the four claims

alleged in his complaint and granting summary judgment to Sonny Perdue, the former

Secretary of Agriculture, on his remaining claim raised pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and the Rehabilitation Act of 1973

(RA), as amended, 29 U.S.C. §§ 701 to 796l. 1 Finding no error, we affirm.

                                               I.

       Terry first contends that the district court erred in dismissing his discrimination and

failure-to-accommodate claims. We review de novo a district court’s order granting a

motion to dismiss under Fed. R. Civ. P. 12(b)(6), “accept[ing] the factual allegations in the

complaint as true and constru[ing] them in the light most favorable to the nonmoving

party.” Rockville Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). To

survive a motion to dismiss, “a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). In other words, “a plaintiff must

provide sufficient detail to show that he has a more-than-conceivable chance of success on

the merits.” Upstate Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 645

(4th Cir. 2018) (cleaned up), vacated on other grounds, 140 S. Ct. 2736 (2020).




       1
           Perdue was the appropriate defendant when the district court entered the orders on
appeal.

                                               2
       The district court concluded that Terry failed to state a discrimination claim because

he failed to allege that his employer, the United States Department of Agriculture (USDA),

took an adverse employment action against him. A plaintiff is not required to plead a prima

facie case of discrimination under Title VII to survive a motion to dismiss. See McCleary-

Evans v. Md. Dep’t of Transp., 780 F.3d 582, 584-85 (4th Cir. 2015).               While the

requirement that a plaintiff establish that his employer took an adverse employment action

is part of the prima facie case, this requirement comes directly from the statute’s text that

the employer’s practice relate to “compensation, terms, conditions or privileges of

employment” or that the employer “deprive any individual of employment opportunities

or otherwise adversely affect his status as an employee.” 42 U.S.C. § 2000e-2(a)(1) & (2);

see also 42 U.S.C. § 2000e-16(a). And a disability discrimination claim also requires a

plaintiff to establish an adverse employment action. See Abilt v. Cent. Intel. Agency, 848

F.3d 305, 315 (4th Cir. 2017).

       “An adverse employment action is a discriminatory act that adversely affects the

terms, conditions, or benefits of the plaintiff’s employment.” Holland v. Wash. Homes,

Inc., 487 F.3d 208, 219 (4th Cir. 2007) (cleaned up). Examples of an adverse employment

action include a “decrease in compensation, job title, level of responsibility, or opportunity

for promotion.” James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 376 (4th Cir. 2004)

(internal quotation marks omitted).

       As for Terry’s request for a compressed work schedule or maxi-flex schedule, we

have held that an employer does not commit an adverse employment action when it



                                              3
requires an employee to comply with its sick leave policy. 2 Von Gunten v. Maryland, 243

F.3d 858, 869 (4th Cir. 2001), abrogated on other grounds by Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 62, 66-68 (2006). Moreover, although Terry claimed an

adverse employment action based on the loss of one telework day, he admitted that the

USDA eventually allowed him to telework five days a week. Additionally, the loss of one

telework day did not change the terms and conditions of his employment. See Boss v.

Castro, 816 F.3d 910, 918 (7th Cir. 2016).

       Finally, as for the proposed 14-day suspension, we have recognized that reprimands

and poor performance evaluations alone “are much less likely to involve adverse

employment actions than the transfers, discharges, or failures to promote whose impact on

the terms and conditions of employment is immediate and apparent.” Adams v. Anne

Arundel Cnty. Pub. Schs., 789 F.3d 422, 431 (4th Cir. 2015). In Adams, we concluded that

the plaintiff’s claim failed because he “failed to link such matters . . . to some material

change in the conditions of his employment.” Id. Here, in his complaint, Terry did not

allege that he was actually suspended or that he suffered a material harm, such as a loss of

pay, from the proposed suspension. While Terry now states in his brief that he was in fact

suspended, “parties cannot amend their complaints through briefing.”           S. Walk at



       2
         Furthermore, Terry’s deposition testimony contradicts part of the claim that he
alleged in his complaint, as he testified that he is on a maxi-flex schedule. Accordingly,
we may affirm the dismissal of this claim for this reason as well. See Belville v. Ford
Motor Co., 919 F.3d 224, 236 n.9 (4th Cir. 2019) (declining to address claims dismissed
under Rule 12(b)(6) because they would have failed at summary judgment based on
evidence considered by district court).

                                             4
Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184

(4th Cir. 2013).

       The district court also dismissed Terry’s failure-to-accommodate claim. The RA

prohibits federal agencies from discriminating against a qualified individual “solely by

reason of her or his disability.” 29 U.S.C. § 794(a). The RA expressly incorporates the

standards applied under the Americans with Disabilities Act (ADA), § 794(d), which also

bars discrimination against a “qualified individual on the basis of disability,” 42 U.S.C.

§ 12112(a); see Doe v. Univ. of Md. Med. Sys. Corp., 50 F.3d 1261, 1264 n.9 (4th Cir.

1995) (explaining that same elements apply to ADA and § 504 of RA). To state a claim

for a failure to accommodate, a plaintiff must allege that (1) he suffers a disability; (2) his

employer had notice of the disability; (3) with reasonable accommodations, he is otherwise

qualified to perform the employment position in question; and (4) his employer refuses to

make such reasonable accommodations. Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345

(4th Cir. 2013).

       We have recognized that allowing an employee to take leave to attend medical

appointments constitutes a reasonable accommodation. Rodgers v. Lehman, 869 F.2d 253,

259 (4th Cir. 1989). But we have not suggested that such leave must be paid. See Wilson,

717 F.3d at 345 n.7 (discussing requirements for leave, either pay or unpaid, to be a

reasonable accommodation). Terry has not alleged that he was unable to attend his medical

appointments or that he was ever punished for attending such appointments; rather, he

wanted the USDA to change his schedule so that he did not have to use leave. Moreover,

Terry’s complaint did not allege that, after his group therapy sessions concluded, that he

                                              5
could only seek therapy on Mondays. Finally, as for telework, Terry’s complaint did not

allege that he could not perform the essential functions of the job without teleworking full-

time. To the contrary, Terry alleged that he had partial telework at the time he requested

an accommodation, and that once the parties began discussing potential accommodations,

the USDA granted his request for full-time telework. Thus, we affirm the district court’s

order partially granting the USDA’s motion to dismiss.

                                              II.

       Terry also contends that the district court erred in granting summary judgment on

his retaliation claim. We “review[] de novo the district court’s order granting summary

judgment.” Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015).

“A district court ‘shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.’” Id. at 568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable

jury could return a verdict for the nonmoving party.” Id. (internal quotation marks

omitted). In determining whether a genuine dispute of material fact exists, “we view the

facts and all justifiable inferences arising therefrom in the light most favorable to . . . the

nonmoving party.” Id. at 565 n.1 (internal quotation marks omitted). However, “the

nonmoving party must rely on more than conclusory allegations, mere speculation, the

building of one inference upon another, or the mere existence of a scintilla of evidence.”

Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 540 (4th

Cir. 2015) (internal quotation marks omitted).



                                              6
       A plaintiff may demonstrate retaliation through either direct evidence of retaliation

or through the McDonnell Douglas 3 pretext framework. Laing v. Fed. Express Corp., 703

F.3d 713, 717 (4th Cir. 2013). “Direct evidence encompasses conduct or statements that

both (1) reflect directly the alleged [retaliatory] attitude, and (2) bear directly on the

contested employment decision.” Id. (internal quotation marks omitted). However, “in the

absence of a clear nexus with the employment decision in question, the materiality of stray

or isolated remarks is substantially reduced.” Merritt v. Old Dominion Freight Line, Inc.,

601 F.3d 289, 300 (4th Cir. 2010). While Terry argues that his supervisor’s remarks at a

meeting constitute direct evidence of retaliation, considering the relevant context, we

conclude that her statement was at worst ambiguous and not indicative of retaliatory

animus.

       Under McDonnell Douglas, to establish a prima facie case of retaliation, Terry was

required to “show (1) that [he] engaged in protected activity; (2) that [his] employer took

an adverse action against [him]; and (3) that a causal connection existed between the

adverse activity and the protected action.” Jacobs, 780 F.3d at 578 (internal quotation

marks omitted). The USDA then must proffer a legitimate, nonretaliatory reason for

denying Terry’s requested accommodation. Id. Finally, Terry had the burden to show that

the USDA’s legitimate reason was, in fact, a pretext for intentional retaliation. Id. “Title

VII retaliation claims must be proved according to traditional principles of but-for

causation.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013); see also


       3
           McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

                                             7
Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 252 (4th Cir. 2015) (“Nassar does not alter

the legal standard for adjudicating a McDonnell Douglas retaliation claim.”).

       Here, the district court assumed that Terry satisfied his prima facie case. On appeal,

Terry does not argue that the district court erred in concluding that the USDA offered a

legitimate, nonretaliatory reason for declining to give him Mondays off—that its staffing

needs required everyone to work five days a week. Terry argues that the USDA’s claim

that his medical documentation was insufficient to establish that he needed Mondays off

was pretextual. A plaintiff can establish pretext by showing that his employer’s proffered

reason for the adverse action “are inconsistent over time, false, or based on mistakes of

fact.” Haynes v. Waste Connections, Inc., 922 F.3d 219, 225 (4th Cir. 2019).

       We conclude that the USDA’s explanation was not pretextual. The May letter

explicitly stated that Terry was attending group therapy sessions on Monday, which

presumably could not occur on any day of the week, and the USDA allowed Terry to work

4 10-hour days so he could attend the 12 required sessions. By contrast, the October letter

merely stated that Terry was attending individual therapy sessions on Mondays. The letter

did not state that these sessions could not occur at a different time, nor did they even explain

how long these sessions were. Thus, the district court did not err in rejecting Terry’s pretext

argument.




                                               8
                                            III.

       Therefore, we affirm the district court’s orders. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             9